Name: Commission Regulation (EEC) No 655/88 of 11 March 1988 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 3. 88 Official Journal of the European Communities No L 67/5 COMMISSION REGULATION (EEC) No 655/88 of 11 March 1988 fixing the import levies on rice and broken rice Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4042/87 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 3990/87 (2), and in particular Article 1 1 (2) thereof, Having regard to Commission Regulation (EEC) No 883/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports rice of the long-grain aromatic Basmati variety falling within subheading 1006 10, 1006 20 and 1006 30 of the combined nomenclature ^), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 4042/87 (4), as last amended by Regulation (EEC) No 605/88 (^ ; Article 1 The import levies to be charged on the products listed in Article 1 (1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set ' out in the Annex hereto. Article 2 This Regulation shall enter into force on 14 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 377, 31 . 12. 1987, p. 15. 0 OJ No L 80, 24. 3. 1987, p. 20. (*) OJ No L 378, 31 . 12. 1987, p. 88 . 0 OJ No L 60, 5. 3 . 1988, p. 5. No L 67/6 Official Journal of the European Communities 12. 3. 88 ANNEX to the Commission Regulation of 11 March 1988 fixing the import levies on rice and broken rice (ECU/ tonne) CN Code Portugal Third countries (except ACP or OCT) 0 ACP or OCT 0)(2)(3) Arrangement in Regulation (EEC) No 3877/86 1006 10 91 318,11 155,45 . 1006 10 99 288,29 140,54 216,22 1006 20 10  397,64 195,22  1006 20 SO  360,36 176,58 270,27 1006 30 11 13,05 525,13 250,64  1006 30 19 12,97 589,11 282,67 441,83 1006 30 91 13,90 559,27 267,28  1006 30 99 13,90 631,53 303,41 473,65 1006 40 00 0,00 162,06 78,03  N.B. The levies are to be converted into national currencies using the specific agricultural conversion rates fixed in Regulation (EEC) No 3294/86. (') Subject to the application of the provisions of Articles 10 and 11 of Regulation (EEC) No 486/85 and of Regula ­ tion No 551 /85. (2) In accordance with Regulation (EEC) No 486/85, the levies are not applied to imports into the overseas depart ­ ment of Reunion of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories*. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76.